        Case 3:19-cv-00377-DPM Document 2 Filed 12/20/19 Page 1 of 20

                                                                                       FILED
                                                                                        Nov.1 5 2019
                                                                                    LEs~~PIY)
                                                                                    CIRCUITMCALSON
                                                                                                ERK
       IN THE CIRCillT COURT OF l\.fiSSISSIPPI COUNTY, ARKANSAS
                        CIDCKASAWBA DISTRICT
                            CIVIl., DIVISION


Justin Woolsey, Gary Andrew, Alvin Bell,
Matthew Bohannan, Wayne Breckenridge,
Paul Brown, Rodney Duncan, Chad Evans,
Brian Grisham, Darryl Grissom, Ethan Grissom,
Kyle Hinson, Chris Holifield, Gerrett Howard,
Dennis Massey, Jeremy Mhoon, Gary Myers,
Obed Peek, James Phelps, Alvin Riley, Deon
Robinson, Daylon (Shawn) Sanford, Travis
Scissell, and Jason Taylor                                                   PLAINTIFFS

vs.                     No. 47BCV-19-      :$OJ
THE CITY OF BLYTHEVILLE, ARKANSAS                                           DEFENDANT


               COMPLAINT - CLASS AND COLLECTIVE ACTION

       COME NOW the Plaintiffs, Justin Woolsey, et. al. ("Plaintiffs"), individually and

on behalf of all other similarly situated, by and through their attorney, James W. Harris,

and for their Complaint - Class and Collective Action against Defendant City of

Blytheville, Arkansas ("Defendant") state and allege as follows:

                             JURISDICTION AND VENUE

       1.     This is a class and collective action brought by Plaintiffs, individually and

on behalf of all others similarly situated, against Defendant for violations of the overtime

provisions of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (The "FLSA''), and

the Arkansas Minimum Wage Act, Ark. Code Ann.§ 11-4-201, et seq. (the "AWMA").
          Case 3:19-cv-00377-DPM Document 2 Filed 12/20/19 Page 2 of 20




This Court has jurisdiction over the FLSA claims as it is a court of competent jurisdiction

as required by 29 U.S.C. §216. The required consents to join this action are attached

hereto.

          2.   Plaintiffs, individually and on behalf of all others similarly situated, seek a

declaratory judgment; monetary damages; liquidated damages; liquidated damages for

violation of the anti-retaliation provides of the FLSA; prejudgment interest; costs; and a

reasonable attorney's fee, as a result of Defendant's policy and practice of failing to pay

Plaintiffs and other similarly situated individuals proper overtime compensation under the

FLSA and under the AMWA within the applicable statutory limitations period.

       3.      For at least three (3) years prior to the filing of the Complaint, Defendant

has willfully and intentionally committed violations of the FLSA and the AMWA as

descn"bed, infra.

       4.      Plaintiffs' claims Wlder the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this complaint

       S.      A substantial part of the acts complained of herein were committed and had

their principal effect against Plaintiffs within the Chickasawba District of Mississippi

County; therefore, venue is proper within this District of this COWlty.



                                      THE PARTIES

      6.       Plaintiffs are individuals and residents of Mississippi County.
        Case 3:19-cv-00377-DPM Document 2 Filed 12/20/19 Page 3 of 20




       7.      Plaintiffs were and are employed by Defendant as fire department

employees paid on the basis ofboms worked within the three (3) years prior to the filing

of this complaint

        8.     At all times material herein, Plaintiffs have been entitled to the rights,

protections and benefits provided under the FLSA and the AMWA.

       9.      As employees of Defendant, Plaintiffs were employees of a public agency

employed in public safety activities, and therefore entitled to the protections of the FLSA.

        10.    Defendant is an "employer" within the :o,eanings set forth in the FI.SA and

the AMWA, and was, at all times relevant to the allegations in this Complaint, Plaintiffs'

employer.

       11.     Defendant is an employer subject to the FI.SA as a public agency pUISUBDt

to 29 u.s.c. § 203.

       12.     Defendant participated in the management of Plaintiffs' work, including

setting and enforcing the number of hours worked and the amount and manner of

compensation paid.

       13.     Defendant dictated, controlled and ratified, both implicitly and explicitly,

the wage and hour practices and all related employee compensation policies that are at

issue in this case.

       14.     Defendant operates the Blytheville Fire Department where Plaintiffs were

employed within the three (3) years prior to the filing of this Complaint
       Case 3:19-cv-00377-DPM Document 2 Filed 12/20/19 Page 4 of 20




       15.     Defendant can be served through its Mayor, James Sanders, whose address

is 124 W. Walnut Street, Blytheville, Arkansas 72315.

       16.     At all relevant times, Defendant employed five or more employees in

public safety activities pursuant to 29 U.S.C. § 213(b)(20).



                                FACTUAL ALLEGATIONS

       17.     Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

       18.     During all or part of the three (3) years prior to the filing of this lawsuit,

Plaintiffs were hourly-paid employees of the Blytheville Fire Department located in

Blytheville.

       19.     At all times relevant to the allegations in this Complaint, Plaintiffs have

been employed by Defendant as firemen.

      20.      Defendant established a "work period" for Plaintiffs which provided for

roughly 212 hours within each 28 day period. It also has an on-call policy adopted prior

to November 11, 2016, and modified since that time, which requires that any employee of

Defendant must respond to call backs at any and all times.

      21.      Plaintiffs were routinely required to work in excess of 204 hours in a 27

dayperiod.

      22.      During the comse of their employment, Plaintiffs and others similarly
       Case 3:19-cv-00377-DPM Document 2 Filed 12/20/19 Page 5 of 20




situated did not manage the enterprise or a customarily recognized subdivision of the

enterprise.

       23.    Plaintiffs and others similarly situated did not select any employees for hire

nor did they provide any fonnal training for any employees.

       24.    Plaintiffs and others similarly situated had no final authority to hire and fire

any employee.

       25.    .Plaintiffs and others similarly situated did not have any ultimate control of

or authority over any employee's rate of pay or working hours.

       26.    Plaintiffs and similar fire department employees were not paid properly for

overtime.

       27.    Defendant knew that Plaintiffs and other similar fire department employees

worked in excess of 204 hours in a 27 day period, and Defendant required them to do so.

       28.    Defendant did not provide Plaintiffs and similar fire department employees

with compensatory time off at a rate of one and one-half (1.5) hours of compensatory

time for each hour of overtime worked.

       29.    Defendant did not pay Plaintiffs and similar fire department employees one

and one-half (1.5) times their regular hourly rate for their overtime hours.

       30.    The actual day-to-day job duties and responsibilities of Plaintiffs and other

similar fire department employees were not exempt under the FLSA with respect to

payment of time worked in excess of 204 hours in a 27 day period.
       Case 3:19-cv-00377-DPM Document 2 Filed 12/20/19 Page 6 of 20




       31.    Defendant knew or showed reckless disregard for whether the way it paid

Plaintiffs and similar fire department employees violated the FLSA and AMWA.

Further, Defendant has undertaken concerted actions against some or all of the Plaintiffs

in retaliation for Plaintiffs seeking to enforce their rights under the FLSA and AMWA.



                   REPRESENTATIVE ACTION ALLEGATIONS

       32.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

       33.    Plaintiffs bring their claims for relief for violation of the FLSA as a

collective action pursuant to Section 215 of the FLSA, 29 U.S.C. §215 and Section 16(b)

of the FLSA, 29 U.S.C. § 216(b).

       34.    Plaintiffs bring their FLSA claims on behalf of all hourly firemen and

similar fire department employees employed by Defendant at any time within the

applicable statute of limitations period, who were classified by Defendant as non-exempt

from the overtime requirements of the FLSA and who are entitled to payment of the

following types of damages:

       A. Payment for all hours worked, including overtime premiums for all
       hours worked for Defendant in excess of 204 hours in a 27 day work
       period; and

       B. Liquidated damages and attorneys' fees and costs.

In addition, Plaintiffs are also entitled to additional liquidated damages for Defendant's

violation of the anti-retaliation provisions of the FLSA.
         Case 3:19-cv-00377-DPM Document 2 Filed 12/20/19 Page 7 of 20




       35.     In conformity with the requirements ofFLSA Section 16(b), Plaintiffs have

attached hereto written Consents to Join this lawsuit.

       36.     The relevant time period dates back three years from the date on which

Plaintiffs, Complaint - Class and Collective Action was filed herein and continues

forward through the date of judgment pursuant to 29 U.S.C. § 255(a).

       37. The members of the proposed FLSA Class are similarly situated in that they

share these traits:

       A. They were classified by Defendant as non-exempt from the overtime
       requirements of the FI.SA;

       B. They were paid hourly;

       C. They recorded their time in the same manner; and

       D. They were subject to Defendanfs common policy of not paying for or
       providing compensatory time off at a rate of one and one half (1.5) hours of
       compensatory time for each hour of overtime work.

       38.     Plaintiffs are unable to state the exact number of the potential members of

the FLSA Class but believe that the class exceeds 25 persons, including those who

worked for Defendant in the past but no longer work for Defendant.

       39.     Defendant can readily identify the members of the Section 16(b) class. The

names and physical and mailing addresses of the FLSA collective action plaintiffs are

available from Defendant, and a Court-approved Notice should be provided to the FLSA

collective action plaintiffs via first class mail, email and text message to their last known
        Case 3:19-cv-00377-DPM Document 2 Filed 12/20/19 Page 8 of 20




physical and electronic maiJing addresses and cell phone numbers as soon as posst"ble,

together with other documents and infonnation descriptive of Plaintiffs' FLSA claim.



                                AMWA RULE 23 CLASS

       40.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though :fully incorporated in this section.

       41.    Plaintiff'Woolsey proposes to act as the lead Plaintiff in representing the

class of hourly firemen and similar fire department employees who are/were employed by

Defendant within the relevant time period within the State of Arkansas.

       42.    Common questions of law and fact relate to all members of the proposed

class, such as whether Defendant paid the members of the proposed class for all homs

worked, including overtime in accordance with the AMWA.

       43.    Common questions of law and fact predominate over any questions

affecting only the individual named Plaintiffs and a class action is superior to other

available methods for fairly and efficiently adjudicating the claims of the members of the

pmposed AMWA class.

       44.    The class members have no interest individually in controlling the

prosecution of separate actions because the policy of the AMWA provides a bright-line

rule for protecting all non-exempt employees as a class. To wit: Hit is declared to be the

public policy of the State of Arkansas to establish rniniro1U11 wages for worlcers in order

to safeguard their health, efficiency, and general well-being and to protect them as well as
           Case 3:19-cv-00377-DPM Document 2 Filed 12/20/19 Page 9 of 20




their employers from the effects of serious and unfair competition resulting from wage

levels detrimental to their health, efficiency, and well-being." Ark. Code Ann. § 11-4-

202.

          45.   Plaintiffs are unable to state the exact number of the potential members of

the AMWA class but believes that the class exceeds 25 persons. Therefore, the class is

sufficiently numerous that joinder of all members is impracticable.

          46.   At the time of.the filing of this Complaint, neither Plaintiffs nor Plaintiffs'

counsel knows of any litigation already begun by any members of the proposed class

concerning the allegations in this Complaint

          47.   Concentrating the litigation in this forum is highly desirable because

Defendant is based in Mississippi County and because Plaintiffs and all proposed class

members work or worked in Arkansas.

          48.   No difficulties are lilcely to be encountered in the management of this class

action.

          49.   The claims of Plaintiffs are typical of the claims of the proposed class in

that Plaintiffs worked as hourly employees for Defendant and experienced the same

violations of the AMWA that all other class members suffered.

          50.   Plaintiffs and their counsel will fairly and adequately protect the interests

of the class.

          51.   Plaintiffs' counsel is competent to litigate Rule 23 class actions and other

complex litigation matters, including wage and hour cases like this one, and to the extent,
       Case 3:19-cv-00377-DPM Document 2 Filed 12/20/19 Page 10 of 20




if any, that be finds that he is not, be is are able and willing to associate additional

counsel
       52.    Prosecution of separate actions by individual members of the proposed

class would create the risk of inconsistent or varying adjudications with respect to

individual members of the proposed class that would establish incompatible standards for

conduct for Defendant.



                               FIRST CAUSE OF ACTION

                     (Individual Claims for Violation of the FLSA)

       53.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

       54.    Plaintiffs assert their claims for damages and declaratory relief pursuant to

theFLSA

       55.    At all relevant times, Defendant was Plaintiffs' "employer' within the

meanjng Qf the FLSA.

       56.    29 U.S.C. § 207 requires any public agency to pay employees engaged in

public safety activities time and a half of regular wages for all hours worked over forty

(40) hours in a week, or over 204 in a 27 day period if such an election has been made.

      57.     The FLSA allows a public agency to provide compensatory time off in lieu

of monetary overtime compensation, but it must be at the rate of not less than one and

one-half (1.5) hours for each hour of overtime work.
       Case 3:19-cv-00377-DPM Document 2 Filed 12/20/19 Page 11 of 20




       S8.       Defendant has adopted General Rules and Regulations governing the work

Plaintiffs perform for Defendant, including a policy which apparently provides, in

relevant part:

       When notified, all off duty fire fighters shall be required to respond to
       structure fires. Any member continually failing to report to fires shall be
       subject to disciplinary action.

In addition, policies have been adopted which mandate each Plaintiff must respond to at

least 500/4 of all call-backs, failing in which they will be disciplined.

       59.       When allegedly off duty, all fire fighters are required to have a phone or

pager with them, are required to have their uniform and equipment with them, and must

travel no further from the fire station than a distance which will allow them to be on

scene within ten (10) minutes of being called back in for duty. A failw-e to comply with

the on-all policy results in Plaintiffs being subject to various forms and levels of

discipline. This on-call policy is so restrictive Plaintiffs cannot use the time effectively

for their own purposes.

       60.       Plaintiffs' on-call time must be treated as compensable work hours when

the following, relevant factors are considered:

      the average number of emergency calls the employee responds to during the
      on-call period;

      the time in which the employee has to be at the work site after being called
      in;

      whether an employee is subject to discipline for missing or being late to a
      call-back;
       Case 3:19-cv-00377-DPM Document 2 Filed 12/20/19 Page 12 of 20




       the extent to which an employee is able to engage in other activities while
       on-call;

       whether the time is spent on the employer's premises;

       any geographic restrictions on the employees;

       the degree to which the employees• personal activities are restricted during
       the on-call shift; and

       the nature of the employment involved.

       61.    An employee who is required to remain on call on the employer's premises

or so close thereto that he cannot use the time effectively for his own purposes is working

while "on-call".

       62.    Plaintiffs' on-call time is compensable because the on-call conditions are so

restrictive or the calls so frequent that Plaintiffs cannot effectively use that time for

personal pmposes.

     63. Aulbng Plaintiffs' personal activities which are unreasonably restricted by
Defendant's on-call policy are:

              CHURCH ATIENDANCE IS DIFFICULT AND CAN BE
              EMBARRASSING IF PLA.JNTIFFS RECEIVE A CALL DURING
              THE SERVICES; GOING OUT TO EAT WITH FRJENDS OR
              FAMILY, TRAVELING OUT OF TOWN, PARTICIPATING IN
              HUNTING, FISHING, AND SPORTS, ATTENDING MOVIES,
              BEING ALONE WITH THEIR CHILDREN WITHOUT A
              BABYSII l'BR ALSO BEING PRESENT, PARTICIPATING IN
              nIEIR ClllLDREN'S ACTIVITIES, HOLDING ANOTHER JOB,
              INVITING 01HERS TO THEIR HOME, BEING REQUIRED TO
              LIMIT THEIR CONSUMPTION OF ALCOHOL; and
              INTERFERING WITII THEIR ABILITY SLEEP.
       Case 3:19-cv-00377-DPM Document 2 Filed 12/20/19 Page 13 of 20




       64.    Defendant's on-call policy results in Plaintiffs each being on-duty 24 hours

per day, seven days a week, 52 weeks a year, with the only exception being when

Plaintiffs are on scheduled vacations or when they take a sick day. There are never any

times when Plaintiffs are not on call other than on vacations or when they take a sick day

and Plaintiffs are not allowed to "trade" on-call time with others.

       65.    Plaintiffs' compensation is based on pay periods comprised of 27 days.

Plaintiffs are on-call a total of 460 hours each pay period.

       66.    All of the Plaintiffs have been employed since November 11, 2016 with the

exception of Alvin Bell, James Phelps and Ethan Grissom.

       67.    Mr. Bell was hired April 3, 2018 and has therefore been employed for 19

27-day pay periods. That equals 4,554 hours of being on-call. Mr. Phelps was hired on

November 03, 2018, and has therefore been employed for 12 27-day periods. Mr.

Grissom was hired on May 23, 2109, and has therefore been employed for 5 27-day

periods.

      69.     All of the other Plaintiffs have been employed for a total of39.l 27-day

pay periods from the date when the statute of limitations commenced to run on their

FLSA claims. That equals 17,990.60 hours of being on-call.

      70.     Despite the entitlement of Plaintiffs to lawful compensatory time or

overtime payments under the FLSA, Defendant failed to pay Plaintiffs a lawful overtime

premium or provide lawful compensatory time.
       Case 3:19-cv-00377-DPM Document 2 Filed 12/20/19 Page 14 of 20




       71.    Defendant's conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

       72.    Since Plaintiffs have complamed to Defendant about its employment

practices and indicated to Defendant their demand for proper compensation as required
by the FLSA, Defendant has undertaken actions in retaliation against Plaintiffs in an

effort to interfere with their rights to just compensation. Such retaliation is a purposeful

and willful violation of29 U.S.C. §215, thereby entitling Plamtiff to liquidated damages

pmsuant to 29 U.S.C. §2016(b). Furthermore, confidential personnel files were released

to the local newspaper.

       73.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plamtiffs for, and Plaintiffs seek, unpaid overtime wages, liquidated damages and costs,

liquidated damaget for Defendant's violation of 29 U.S.C. §215, including reasonable

attorneys' fees, for all violations that occurred within the three (3) years prior to the filing

of this Complamt.

                             SECOND CAUSE OF ACTION
       74.    Plamtiffs repeat and re-allege all previous paragraphs of this Complamt as

though fully incorporated in this section.

       75.    Plamtiffs assert these claims for damages and declaratory relief pursuant to

theAMWA.

       76.    At all relevant times, Defendant was Plaintiffs' "employer" within the
       Case 3:19-cv-00377-DPM Document 2 Filed 12/20/19 Page 15 of 20




meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

       77.    Arkansas Code Annotated§ 11-4-211 requires employers to pay all

employees time and a half of regular wages for all hours worked over forty (40) hours in

a week, or over 2042 in a 27 day period if such an election has been made.

       78.    The AMWA allows a public agency to provide compensatory time off in

lieu of monetary overtime compensation, but it must be at the rate of not less than. one

and one-half (1.5) hours for each hour of overtime work.

       79.    Despite the entitlement of PJaintitm to lawful compensatory time or

overtime payments under the AMWA, Defendant failed to pay Plaintiffs a lawful

overtime premium or provide lawful compensatory time.

       80.    Defendant's conduct and practices, as described above, was willful,

intentional, unreasonable, arbitrary and in bad faith.

       81.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiffs for, and Plaintiffs seek, monetary damages, liquidated damages, and costs,

including reasonable attorneys' fees, for all violations that occurred within the three (3)

years prior to the filing of this Complaint pursuant to Arkansas Code Annotated § 11-4-

218.

                              THIRD CAUSE OF ACTION

                  (Collective Action Claim for Violation of the FLSA)

       82.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.
        Case 3:19-cv-00377-DPM Document 2 Filed 12/20/19 Page 16 of 20




        83.   Plaintiffs, individually and on behalf of all others similarly situated, assert

this claim for damages and declaratory relief pursuant to the FLSA.

        84.   At all relevant times, Defendant has been, and continues to be, an

"employer" of Plaintiffs and all those simiJarly situated within the meaning of the FLSA,

29 u.s.c. § 203.

   .    85.   29 U.S.C. § 207 requires any public agency to pay employees engaged in

public safety activities time and a half of regular wages for all hours worked over forty

(40) hours in a week, or over 204 hours in a 27 day period if such an election has been

made.
        86.   The FLSA allows a public agency to provide compensatoty time off in lieu

of monetary overtime compensation, but it must be at the rate of not less than one and

one-half (1.5) hours for each hom of overtime work.

        87.   Despite the entitlement to lawful compensatory time or overtime payments

under the FLSA, Defendant failed to pay Plaintiffs and all those similarly situated a

lawful overtime premium or provide lawful compensatory time.

        88.   Because these employees are similarly situated to Plaintiffs, and are owed

overtime for the same reasons, the proposed class is properly defined as follows:

               All fire department employees employed by Defendant
    within the past three yean who are compensated based upon an hourly rate.

The proposed class as descn"bed includes any former employee of Defendant as well as
       Case 3:19-cv-00377-DPM Document 2 Filed 12/20/19 Page 17 of 20




all current employees.

       89.    Defendant's conduct and practice, as descnl>ed above, including but not

limited to the retaliatory acts undertaken against some of the Plaintiffs by Defendant

since Plaintiffs demanded they be paid that to which they are entitled, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

       90.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiffs and all those similarly situated for, and Plaintiffs and all those similarly situated

seek, unpaid overtime wages, liquidated damages, and costs, including reasonable

attorney's fees as provided by the FLSA.



                             FOURTH CAUSE OF ACTION

       91.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

       92.    Plaintiffs, individually and on behalf of the members of the proposed class,

assert this claim for damages and declaratory relief pursuant to the AMWA.

       93.    At all relevant times, Defendant bas been, and continues to be, an

"employer" of Plaintiffs and the members of the proposed class within the meaning of the

AMWA, Ark. Code Ann.§ 11-4-203(4).

       88.    Arkansas Code Annotated§ 11-4-211 requires employers to pay all

employees time and a half of regular wages for all hours worked over forty (40) hours in

a week, or over 212 in a 28 day period if such an election has been made.
           Case 3:19-cv-00377-DPM Document 2 Filed 12/20/19 Page 18 of 20




           89.   Despite the entitlement of Plaintiffs and members of the proposed class to

overtime payments under the AMW~ Defendant failed to pay Plaintiffs a lawful

overtime premium.

           90.   Plaintiffs propose to represent the AMWA liability class of individuals

defined as follows:

               . AB fire department employees employed by Defendant
     within the past three yean who are compensated based upon an hourly rate.

       91.       Defendant's conduct and practices, as descn"bed above, was willful,

intentional, unreasonable, arbitrary and in bad faith.

       92.       By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiffs and the proposed class for monetary damages, liquidated damages, costs, and a

reasonable attorney's fee provided by the AMWA for all violations which occurred

within the three (3) years prior to the filing of this Complaint, plus periods of equitable

tolling.

                                   PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiffs respectfully pray as follows:

       A. That Defendant be summoned to appear and answer this Complaint;

       B. That Defendant be ordered to cease and desist all retaliatory actions
          against Plaintiffs;

       C. That Defendant be required to account to Plaintiffs, the class and collective
          members, and the Court for all of the hours worked by Plaintiffs and the
          class and collective members and all monies paid to them;
Case 3:19-cv-00377-DPM Document 2 Filed 12/20/19 Page 19 of 20




D. For orders regarding certification of and notice to the proposed class and
   collective action members;

E. A declaratory judgment that Defendant's practices alleged herein violate the
   FLSA and attendant regulations;

F. A declaratory judgment that Defendant's practices alleged herein violate the
   AMWA and the related regulations;

G. Judgment for damages for all unpaid overtime compensation owed to Plaintiffs
   and the proposed class and collective members under the FLSA and attendant
   regulations;

H. Judgment for damages for all unpaid overtime compensation under the AMWA
   and the related regulations;

L Judgment for liquidated damages pursuant to the FLSA and attendant
  regulations in an amount equal to all unpaid overtime compensation owed to
  Plaintiffs and the proposed class and collective members dming the applicable
  statutory period;

J. Judgment for liquidated damages pursuant to the AMWA and the relating
   regulations;

K.. For a reasonable attorneys' fee, costs and pre-judgment interest; and,

L. Such other and further relief as this Court may deem necessary, just and
   proper.


                                         Respectfully submitted,
                                         Justin Woolsey, et ai P
Case 3:19-cv-00377-DPM Document 2 Filed 12/20/19 Page 20 of 20




                                Attorney for Plaintiff




                                LAW OFFICE OF
                                JAMES W. HARRIS
                                118 West Walnut
                                P.O. Box 185
                                Blytheville, Arkansas 72316-0185

                                Phone: 870-762-6900
                                Fax: 870-762-2623
                                Email: jwhanis l@prodigy.net
